THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln National Variable Annuity Account E The American Legacy® Lincoln National Variable Annuity Account H American Legacy® II, American Legacy® III (B Share) American Legacy® III C Share, American Legacy® View American Legacy® Plus, American Legacy® Series American Legacy® Shareholder’s Advantage (A Share) American Legacy® Design, American Legacy® Signature Lincoln Life Variable Annuity Account N ChoicePlusSM Product Suite, ChoicePlusSM II Product Suite ChoicePlus AssuranceSM A Share, ChoicePlus AssuranceSM B Share ChoicePlus AssuranceSM C Share, ChoicePlus AssuranceSM L Share ChoicePlus AssuranceSM Bonus ChoicePlusSM Design, ChoicePlusSM Rollover ChoicePlus AssuranceSM Series, ChoicePlusSM Signature ChoicePlus AssuranceSM (Prime) LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln Life & Annuity Variable Annuity Account H American Legacy® III (B Share) American Legacy® III C Share, American Legacy® View American Legacy® Plus, American Legacy® Series American Legacy® Shareholder’s Advantage (A Share) American Legacy® Design, American Legacy® Signature Lincoln New York Account N for Variable Annuities ChoicePlusSM Product Suite, ChoicePlusSM II Product Suite ChoicePlus AssuranceSM A Share, ChoicePlus AssuranceSM B Share ChoicePlus AssuranceSM C Share, ChoicePlus AssuranceSM L Share ChoicePlus AssuranceSM Bonus, ChoicePlus AssuranceSM Series ChoicePlusSM Design, ChoicePlusSM Signature ChoicePlus AssuranceSM (Prime) Supplement dated November 18, 2016 to the Prospectus dated May 1, 2016, as supplemented This supplement outlines a change to the prospectus for your variable annuity contract. It is for informational purposes and requires no action on your part. Effective November 21, 2016, the name of the i4LIFE® Advantage Guaranteed Income Benefit (version 5) rider will be changed to i4LIFE® Advantage Select Guaranteed Income Benefit. Please retain this Supplement for future reference.
